DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 10/9/2020, the following has occurred: Claims 37, 38, 42 -– 47, 51 – 53, and 55 have been amended.  
Claims 1 – 36, 39, and 40 have been previously canceled.
Claims 37, 38, and 41 – 56 are pending.
Priority
The instant application claims priority to US Provisional Application 61/979,197 filed 4/14/2014.  The instant claims include the limitation – propagating the edited claims to the plurality of source systems.  At least “propagating…” is not found within the provisional application. Therefore, for the purposes of examination, priority is 4/14/2015.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37, 38, and 41 – 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 37, 38, 41 – 52) and manufacture (claims 53 – 56) which recite steps of
providing a server equipped with a portal created by software running on the server, wherein the portal is managed by a revenue cycle management company having a plurality of healthcare providers as clients, wherein the plurality of healthcare providers are in communication with the server by way of said portal, and wherein the server is equipped with software which allows a user to edit healthcare claims;
receiving rejected or denied healthcare claims through the portal from a plurality of source systems running a plurality of distinct healthcare practice management programs, wherein the rejected or denied healthcare claims comprise electronic data interchange ("EDI") transactions processed by the plurality of source systems;
in response to inputs made by a user of the software, editing the rejected or denied healthcare claims, thereby producing a plurality of edited claims; and
propagating the plurality of edited claims to the plurality of source systems, wherein propagating the plurality of edited claims to the plurality of source systems comprises returning the plurality of edited claims, via an electronic data transmission, to one or more respective source systems of the plurality of source systems;
wherein the software is equipped with a worker group definition function which allows a user of the software to define groups of workers to which claims received through the portal are assigned, and further comprising defining a plurality of worker groups with the software to which claims received through the portal are assigned.
These steps of claims 37, 38, and 41 – 56 are, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the software running on a server language, processing claims in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of editing the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Please see below for a more detailed discussion of the “additional elements.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how editing may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of portal created by software running on the server amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of communication with the server by way of said portal amounts to mere data gathering, recitation of health care providers amounts to selecting a particular data source or type of data to be manipulated, recitation of propagating the plurality of edited claims  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 38, 41 – 51, and 54 - 56, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1, 52, 53; portal, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); editing the claims, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Besides the abstract idea, the Examiner believes that there are several “additional elements.” These additional elements are limited by the disclosures limitations.
Portal – the only description of portal appears in paragraph 18, “With reference to FIG. 1, the system is equipped with a portal 101 that includes features which enable a user to search for and display claims which meet certain user defined criteria. Thus, for example, in the embodiment depicted, the portal 101 is equipped with a search pane 103 (shown in 
Server – the generic nature of the server is illustrated by the Specification, ¶33 “Suitable computational devices that may be utilized to implement the systems, methodologies and software disclosed herein include, but are not limited to, server computers, desktop computers, laptop computers, notebook computers, sub-notebook computers, netbook computers, netpad computers, set-top computers, handheld computers, Internet  appliances, mobile smartphones, tablet computers (including those with booklet, slate, and convertible configurations), personal digital assistants, video game consoles, and vehicles.”
Electronic Data Interchange (EDI) is only found in ¶17, “In that case, the work coming into the system may be the actual electronic data interchange (EDI) transactions being processed by the revenue cycle management company.” The Examiner notes that EDIs such as these are well known as evidenced by cited references of the PTO-892: Lee et al. ¶84 and Edgar ¶85.
Therefore, it is understood that the invention is not a technological improvement or a technical improvement.  Rather, the invention is the application of the abstract idea to known technology and achieving the improvements of applying the abstract idea to that technology.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 38, 41 – 48, and 50 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Edgar, U.S. Pre-Grant Publication 2015/ 0317337 in view of Lipsky et al., U.S. Pre-Grant Publication 2014/ 0108038 and Cartledge et al., U.S. Pre-Grant Publication 2009/ 0132331.
As per claim 37,
Edgar teaches a method for processing health insurance claims, comprising:
providing a server equipped with a portal created by software running on the server (paragraph 62, server paragraph 51, portal), 
wherein the portal is managed by a revenue cycle management company having a plurality of healthcare providers as clients (paragraphs 51, 78), 
wherein the plurality of healthcare providers are in communication with the server by way of said portal (figure 15, paragraph 52), and 
wherein the server is equipped with software which allows a user to edit healthcare claims (paragraphs 114,115 modify and resubmit – The Examiner notes that the term “edit” has a special meaning within healthcare.  );
receiving rejected or denied healthcare claims through the portal from a plurality of source systems running a plurality of distinct healthcare practice management programs (paragraphs 92, 93 and figure 14, paragraph 103), 
wherein the rejected or denied healthcare claims comprise electronic data interchange ("EDI") transactions processed by the plurality of source systems (figure 15 – paragraphs 64, 68);
in response to inputs made by a user of the software (The Examiner notes that this does not define what is being performed.  Just that a person makes inputs. These inputs must be by a user of the software but do not need to be made at the portal), 
editing the rejected or denied healthcare claims (paragraphs 114,115 modify and resubmit), 
thereby producing a plurality of edited claims (figure 15, #1534 to #1524 to #1514; to #1512) and
propagating the plurality of edited claims to the plurality of source systems (paragraph 52), 
wherein the software (paragraph 29)
is equipped with a rules definition function (paragraphs 29, 30 association rules) which 
allows a user of the software to define rules to claims received (Paragraph 31, rules defined by associated observations), and 

propagating the plurality of edited claims to the plurality of source systems, 
wherein propagating the plurality of edited claims to the plurality of source systems comprises returning the plurality of edited claims, 
via an electronic data transmission, 
to one or more respective source systems of the plurality of source systems;
wherein the software 
is equipped with a worker group definition function which 
allows a user of the software to define groups of workers to which claims received through the portal are assigned, and 
further comprising defining a plurality of worker groups with the software to which claims received through the portal are assigned.
However, Lipsky further teaches the method, comprising:
propagating the plurality of edited claims to the plurality of source systems (paragraph 50), 
wherein propagating the plurality of edited claims to the plurality of source systems comprises returning the plurality of edited claims (paragraphs 48 – 50), 
via an electronic data transmission (paragraph 41), 
to one or more respective source systems of the plurality of source systems (figure 2);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Edgar.  One of ordinary skill in the art at the time of the invention would have added these features to Edgar with the motivation to create an automated processing system (Lipsky, Abstract).

wherein the software (paragraph 12, computer program paragraphs 24, 41 – distribution rules)
is equipped with a worker group definition function which (paragraphs 39 – 42 tasks into teams)
allows a user of the software to define groups of workers to which claims received through the portal are assigned (paragraph 41, rules used to distribute tasks based on task definitions and user profile), and 
further comprising defining a plurality of worker groups with the software to which claims received through the portal are assigned (paragraph 41, allocating and assigning tasks to specific users or specific teams).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Edgar in view of Lipsky.  One of ordinary skill in the art at the time of the invention would have added these features to Edgar in view of Lipsky with the motivation to manage and monitor task distribution and fulfilment (Cartledge, paragraph 3).
The Examiner notes that Cartledge is used for assigning of tasks to teams/ workgroups.  The particular style of task, as claimed as insurance claims, is a description of the type of task.  In the instant claims, the word “claim” is used as a label for that task.  Substituting one task label for another task label is a prima facie obvious substitution of labels.  The process is known and the results are predictable.
As per claim 38, Edgar in view of Lipsky and Cartledge teaches the method of claim 37 as described above.

In the instant disclosure, the only place that the following two limitations appear is within claim 38.  How or in what way these claims are performed are not disclosed.
tracking the changes made to the rejected or denied healthcare claims during the editing step (paragraph 111, track where tracking all claims include those that are rejected or denied – the examiner notes that it is obvious to filter); and
replicating the changes to the corresponding claims in the plurality of source systems (paragraph 52).
As per claim 41, Edgar in view of Lipsky and Cartledge teaches the method of claim 37 as described above.
Edgar in view of Lipsky do not explicitly teach however, Cartledge further teaches the method wherein defining a plurality of worker groups with the software includes assigning workers to the group (paragraph 32 user’s team name), and defining the types of tasks to be assigned to the group (paragraph 24, team task type defines work function).
	In the instant claim, Cartledge does not explicitly teach that the tasks are claims.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 42, Edgar in view of Lipsky and Cartledge teaches the method of claim 37 as described above.
Edgar in view of Lipsky do not explicitly teach however, Cartledge further teaches the method comprising:
assigning each of the tasks received through the portal to one of said worker groups (paragraphs 43 and 44, task management engine allocation).
	In the instant claim, Cartledge does not explicitly teach that the tasks are rejected or denied healthcare claims.
However, it would have been obvious to one of ordinary skill in the art at the time of
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 43, Edgar in view of Lipsky and Cartledge teaches the method of claim 42 as described above.
Edgar in view of Lipsky do not explicitly teach however, Cartledge further teaches the method comprising:
defining a set of priority rules with the software which determines the priority assigned to each task received through the portal (the Examiner notes that the Specification does not disclose any limitations on what a priority rule could be.  No examples are provided. Paragraph 24, distribution rules based upon task definition Paragraph 39, escalation rules); and
arranging the task assigned to each worker group in order of priority based on the priority rules, thereby creating a prioritized claims listing (paragraph 41, task management engine allocates tasks and paragraph 43 assignment).
	In the instant claim, Cartledge does not explicitly teach that the tasks are rejected or denied healthcare claims.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 44, Edgar in view of Lipsky and Cartledge teaches the method of claim 43 as described above.
Edgar in view of Lipsky do not explicitly teach however, Cartledge further teaches the method comprising:
displaying the prioritized claims listing on a display associated with at least one member of the group to which the tasks in the prioritized claims listing have been assigned (paragraph 42).
	In the instant claim, Cartledge does not explicitly teach that the tasks are rejected or denied healthcare claims.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 45, Edgar in view of Lipsky and Cartledge teaches the method of claim 43 as described above.
The Examiner notes that the only place that “paper” appears is with the claims. It should also be noted that under MPEP §2111.05, regards “printed matter.” The information printed upon the printed matter is not limiting when there is no functional relationship.
Edgar further teaches the method comprising: printing, on a paper medium, the prioritized claims listing associated with at least one member of the group to which the rejected or denied healthcare claims in the prioritized claims listing have been assigned (paragraphs 45, 158, example of output includes a printer).
As per claim 46, Edgar in view of Lipsky and Cartledge teaches the method of claim 43 as described above.

presenting claims from the prioritized claims listing to at least one member of the worker group to which the tasks in the prioritized tasks listing have been assigned (figure 6),
wherein the tasks are presented in the order in which the claims were prioritized (paragraph 44, selection criteria- The Examiner notes that Cartledge does not explicitly teach presenting tasks in the order… as claimed.  However, under MPEP §2144.04, it would have been prima facie obvious to change the order of objects).
	In the instant claim, Cartledge does not explicitly teach that the tasks are rejected or denied healthcare claims.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 47, Edgar in view of Lipsky and Cartledge teaches the method of claim 46 as described above.
Edgar in view of Lipsky do not explicitly teach however, Cartledge further teaches the method comprising:
receiving inputs from the at least one member in the form of edits to the tasks in the prioritized claims listing (paragraph 46, works task or performs task).
	In the instant claim, Cartledge does not explicitly teach that the tasks are rejected or denied healthcare claims.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 48, Edgar in view of Lipsky and Cartledge teaches the method of claim 37 as described above.
The only place that a “resubmit hyperlink” is within the claims.
Edgar in view of Lipsky and Cartledge do not explicitly teach the method wherein the software is equipped with a resubmit hyper link, the selection of which by a user causes an edited claim to be resubmitted to a payer for reconsideration (Cartledge, figure 9 shows buttons.  However, within the instant claim, the particular step of “the selection of which” is not positively claimed and therefore represents the intended usage of the button.  It should be noted that the Applicant’s own publication, “ZirMed Training Manual” teaches this feature explicitly on page 13, Editing Claims).
	In the instant claim, Cartledge does not explicitly teach that the tasks are claims.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 50, Edgar in view of Lipsky and Cartledge teaches the method of claim 37 as described above.
Edgar further teaches the method wherein the server is associated with a revenue cycle management company (paragraph 51). 
As per claim 51, Edgar in view of Lipsky and Cartledge teaches the method of claim 37 as described above.
Edgar further teaches the method wherein the received rejected or denied healthcare claims are claims which have been sent to a revenue management cycle company for processing the managed by a revenue cycle management company (paragraph 96).
i.e. “the received claims are:” Substituting any values after the “are” does not change the claim output.  The process of substituting definitions was known.  Therefore, the substitution would have been prima facie obvious.
The question of this claim is wheat is meant by “sent to.” The Examiner is cautious in that the claim requires a particular distribution of information.  
As per claim 52,
Edgar in view of Lipsky and Cartledge teaches a method for processing health insurance claims as described above in claims 37 and 39 – 47 as described above.
In addition, the claim has been amended to include:

Edgar in view of Lipsky do not explicitly teach however, Cartledge further teaches the method comprising:
presenting claims from the prioritized claims listing to at least one member of the worker group to which the claims in the prioritized claims listing have been assigned (figure 6), 
wherein the claims are presented in the order in which the claims were prioritized (paragraph 44, selection criteria- The Examiner notes that Cartledge does not explicitly teach presenting tasks in the order… as claimed.  However, under MPEP §2144.04, it would have been prima facie obvious to change the order of objects), 
wherein the prioritization includes at least claims of a first level of priority and claims of a second level of priority (paragraph 8), 
wherein the claims of the first level of priority have a higher priority than claims of the second level of priority (it is prima facie obvious to organize items – see MPEP §2144.04 and paragraph 44 where escalation rules define the priority                                
                                    )
                                
                            , and 
wherein the at least one member of the worker group to which the claims in the prioritized claims listing have been assigned is required to work through all of the claims of the first level of priority before being granted access to claims of the second level of priority (the limitation “wherein the at least one member … is required to …” describes the intended use of the displayed prioritization.  No functional step is claimed except for presenting the claims. There is nothing here that stops or enables a worker from performing a task out of priority order except for a goal – The Examiner notes that the specification does not describe how this step is functionally performed and therefore transforming the limitation from intent to usage would include new matter);
In the instant claim, Cartledge does not explicitly teach that the tasks are claims.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add these features for the reasons as described above.
As per claim 53,
Edgar in view of Lipsky and Cartledge teaches the tangible, non-transitive, computer readable medium having programming instructions recorded therein which, when executed by at least one processor, perform the method as described above in claim 52.

As per claim 54, Edgar in view of Lipsky and Cartledge teaches the method of claim 52 as described above.

As per claim 55, Edgar in view of Lipsky and Cartledge teaches the method of claim 52 as described above.
Edgar in view of Lipsky, further in view of Cartledge, teaches the method as described above in claim 51.

Claims 49 and 56 rejected under 35 U.S.C. 103 as being unpatentable over Edgar, U.S. Pre-Grant Publication 2015/ 0317337 in view of Lipsky et al., U.S. Pre-Grant Publication 2014/ 0108038 and Cartledge et al., U.S. Pre-Grant Publication 2009/ 0132331, as applied to claim 37 and 52 respectively above, and further in view of Zirmed, “Zirmed Training Manual.”
As per claim 49, Edgar in view of Lipsky, further in view of Cartledge, teaches the method of claim 48 as described above.
Edgar in view of Lipsky and Cartledge do not explicitly teach however, Zirmed further teaches the method comprising:
receiving, from a user, input indicating selection of the resubmit hyperlink (Editing Claims); and
in response to the input, resubmitting a claim associated with the resubmit hyperlink to a payer for reconsideration (Editing Claims and Rejected Claims Dashboard – Action Resubmit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Edgar in view of Lipsky and Cartledge.  One of ordinary skill in the art at the time of the invention would have added these features into Edgar in view of Lipsky and 
As per claim 56, Edgar in view of Lipsky, further in view of Cartledge, teaches the method of claim 52 as described above.
Edgar in view of Lipsky, further in view of Cartledge, do not explicitly teach however Zirmed further teaches the method as described above in claim 49.
Response to Arguments
Applicant’s arguments with respect to claim(s) 37, 38, and 41 – 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/NEAL SEREBOFF/Primary Examiner, Art Unit 3626